                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                         :
 SEAN DUNNE                                              :    CIVIL ACTION NO.:
   Plaintiff                                             :    3:20-cv-00734-JAM
                                                         :
 v.                                                      :
                                                         :
 JOHN DUNNE                                              :
    Defendant                                            :
                                                         :
 and                                                     :
                                                         :
 RICHARD M. COAN, TRUSTEE                                :    November 20, 2020
    Defendant-Intervenor                                 :
                                                         :


                  DEFENDANT JOHN DUNNE’S MOTION TO DISMISS

       Defendant John Dunne (“Defendant”) hereby moves the Court to dismiss this action in its

entirety pursuant to Fed. R. Civ. P. 12(b) and Fed. R. Civ. P. 17(c).

       The Court should dismiss this action for a number of reasons. First, Plaintiff Sean Dunne

(“Plaintiff”) lacks standing to bring this action on behalf of his minor children without the

consent of his children’s mother Gayle Killilea (“Killilea”). Accordingly, the case should be

dismissed under the principle set forth in Elk Grove Unified School Dist. v. Newdow, 542 U.S. 1,

17 (2004). Second, Plaintiff is attempting to prosecute this action pro se on behalf of his four (4)

minor children in plain contravention of controlling Second Circuit law. Finally, the Complaint

fails to plausibly allege a claim upon which relief can be granted against Defendant John Dunne.

For all of these reasons, as well as those more particularly articulated in Defendant’

Memorandum of Law and corresponding Declaration of John Dunne, dated November 20, 2020,

filed contemporaneously herewith, the Court should dismiss this action in its entirety.



{}
       WHEREFORE, Defendant John Dunne hereby respectfully requests that the Court

dismiss this action for the reasons stated herein.



                                         DEFENDANT,
                                         JOHN DUNNE


                                   By:          /s/ Peter M. Nolin
                                         Peter M. Nolin (ct06223)
                                         Liam S. Burke (ct27739)
                                         CARMODY TORRANCE SANDAK & HENNESSEY LLP
                                         707 Summer Street
                                         Stamford, CT 06901-1026
                                         Tel: (203) 425-4200
                                         pnolin@carmodylaw.com
                                         lburke@carmodylaw.com


                                CERTIFICATION OF SERVICE

        I hereby certify that on November 20, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.
        A copy of the foregoing has been e-mailed to Sean Dunne at seandunne366@gmail.com.


                                                /s/ Peter M. Nolin
                                         Peter M. Nolin




{}
